Hamersley, J.
The important question presented by these cases is contained in the prayer for relief in the action brought by the Trustees of Donations and Bequests for Church Purposes, namely : can the Trustees, etc., in view of the terms of its charter, the trust deed and the other facts found, make an unconditional reconveyance to the Parish of Christ Church, without a violation of its duty as trustee ? The answer involves the consideration of three questions:—
1. Is the deed valid ? It is claimed that an absolute deed was given upon an understanding between the parties to the deed, that it was in fact in the nature of a mortgage to secure the payment of a loan of •$1,000. There are no facts to support this claim. It is distinctly found by the trial court that no such understanding existed; and the conclusion of the court that the deed was not given as a mortgage, nor as security for a loan, is the legal conclusion from the facts found. Counsel for Christ Church intimated in argument that the parish vote authorizing the deed, was passed at a meeting not legally warned for that purpose; but such inti*565mation was not admitted by the counsel for the Trustees, etc., to be true, and is a matter entirely outside the record. For the purposes of this decision the finding of the trial court that the vote, appearing by the parish records to have been passed at a meeting legally warned, was duly passed, must be held conclusive.
2. Is the trust created by the deed a valid trust ? It is the settled policy of this State to so frame its legislation that each denomination of Christains may have an equal right to exercise “ religious profession and worship,” and to support and maintain its ministers, teachers and institutions, in accordance with its own practice, rules and discipline; and this policy is conformable to the provisions of our Constitution. The law authorized the parish of Christ Church to acquire all property appropriated to the support of public worship and of the educational and charitable institutions of the Protestant Episcopal Church in the United States, and by voluntary agreement to establish funds for the same object. The charter of the Trustees, etc., authorized that corporation to acquire by transfer, gift, or will, funds for the support of the institutions, parishes and missionary work of said church, and for the promotion of any of its general interests. The parish of Christ Church had the power to transfer the land on which its church edifice and rectory stood, to the Trustees, etc. The fact that such transfer was made in order to obtain a sum of money given on that condition, supplies an additional and valuable considertion for the transfer. The estate so transferred was for objects which are plainly charitable, and upon the acceptance of the deed of trust became, by force of the statute of charitable uses (§ 2951), a trust fund forever appropriated to the uses for which it had been granted.
It is claimed that because the grantor has directed that the benefit of the fund shall be received first by Christ Church Parish, then in a certain contingency by Trinity Parish, and then by other beneficiaries, the trust is invalid. The trust deed contemplates but one trustee, but one charitable use; two beneficiaries are named by the grantor, the subsequent beneficiaries, if anj’-, are to be selected by the trustee. The *566limitation of one trust upon another in such case is not unlawful. Storrs Agricultural School v. Whitney, 54 Conn., 342.
It is difficult to see how the release of Trinity Parish to Christ Church Parish, can have any effect upon the trust; it •certainly cannot invalidate it. The interest is the right to use and occupy the land for public worship in accordance with the constitution and canons of the church, an interest —in the absence of authority in the trust deed — insusceptible of conveyance to another. This interest does not vest in possession until Christ Church Parish has ceased to exist in connection with the diocesan convention and in union with the church; and by the terms of the deed and the law of the State, Christ Church Parish cannot in that event be the recipient of any interest. The release of Trinity Parish is ineffectual to increase or alter the interest of Christ Church Parish; nor can it be treated as a renunciation of the contingent interest of Trinity Parish. If the occasion shall arise, Trinity Parish may claim and enjoy the beneficial use of the land, notwithstanding the release.
It is further claimed that the last use specified in the trust deed, i. e., “such uses as will most nearly accomplish the object desired in the building of said Christ Church, and in the creation of this trust; and promote the interests of said Protestant Episcopal Church generally” — is too indefinite to be administered. We cannot now determine the particular construction which must be given to this language in case the trustee should ever be called upon to administer the trust. The facts in these cases do not call for such construction, and perhaps the parties before us aré not sufficient to make it binding. The only question we can now consider is whether the language may fairly be so construed that the use is not void for uncertainty. On this question we entertain no doubt. By the terms of the deed and the law, the charitable use for which this estate is appropriated is the maintenance of the religious worship and the support of the charitable and educational institutions of the Protestant Episcopal Church in the United States; the successive beneficiaries named by the grantor are Christ Church Parish and *567Trinity Parish; we think that the language may fairly be construed as authorizing the trustee, in case the beneficiaries named become incapable of receiving the benefit, to select, in accordance with its judgment, such beneficiaries from a well defined class of church corporations, as are lawfulty capable of receiving the benefit. Coit v. Comstock, 51 Conn., 852, 377. Recent legislation has recognized to a limited extent the doctrine of cy pres in the administration of trusts created by deed (Woodruff v. Marsh, 63 Conn., 125, 136) ; hut it is unnecessary, if it were competent, to invoke any aid from that doctrine in the present case.
3. Is the trust created by the deed terminated, and if not, can the trust be lawfully terminated by the agreement of the parties before the court ?
The charter of the Trustees, etc., authorizes it to sell or otherwise dispose of the estate held Ity it in trust, with the consent of the diocesan convention; this power is limited by the specific directions that may be contained in the deed of trust, and relates to a change in the form of the trust fund; it does not authorize a violation or termination of the specific trust contained in the transfer of the estate. The vote of the diocesan convention of June 11th, 1895, did not direct and could not lawfully authorize the Trustees, etc., to violate the specific trusts created by the trust deed. It is not competent for the parties now before the court to terminate the trust. When a fund has once been devoted by unqualified deed or gift to a public charitable use, it comes under the protection of the law which says it shall forever remain to such use according to the true intent and meaning of the grantor; which intent and meaning must be settled by the law. The donor cannot withdraw the gift; the trustee cannot release the trust. Langdon v. Congregational Society, 12 Conn., 113; Storrs Agricultural School v. Whitney, supra. The Parish of Christ Church, considered merely as a corporation, is not the sole beneficiary of the trust; the beneficiaries include “ each individual member of the society and their posterity, so far as they shall remain within the influ*568ence of the gospel as there dispensed.” Langdon v. Congregational Society, supra.
Nor is there any ground for disposing of the estate as if •the purpose of the trust had been accomplished. That purpose includes the preservation of the estate by the legal ownership of the Trustees, etc., “without being subject to debts, liability, or incumbrance of any kind so long as said Society of Christ Church Parish shall exist and be in union with the convention of said diocese and in communion with the Protestant Episcopal Church in the United States.” Such a purpose is in support of the doctrine and usages of .that church, which forbids the consecration of any house of worship until the building and ground on which it stands are fully paid for and free from any incumbrance, and requires the property to be secured from danger of alienation from those who are in communion with that church, and makes it unlawful for any corporate body authorized by law to hold such property, to incumber or alienate any consecrated church without the previous consent of the bishop and standing committee of the diocese. Dig. of Can., Title 1, Can. 26. The church in this State, as a constituent part of the church in the United States, acknowledges the authority of this ■ canon, and it bears upon every parish in union with the diocesan convention. Goodrich's Appeal from Probate, 57 Conn., 275, 283. The Trustees, etc., was chartered for the express purpose (among others) of holding property for the support of parishes according to the doctrine and usages of the church, subject to the specific direction and conditions contained in the transfer of such property. Plainly this purpose of the trust, which the State, in pursuance of its policy to authorize each denomination of Christians to hold and use property appropriated to such charitable use in accordance with its own doctrines and usages, has authorized Christ Church Parish to create, and the Trustees, etc., to accept, has not been accomplished, and therefore the trust must continue under the protection of the law. The State has provided various agencies and given ample authority to the Protestant Episcopal Church, for acquiring and holding prop*569erfcy for the support of its institutions according to its doctrine and usages; but when in pursuance of such authority an estate has been appropriated to a public and charitable use under specific trusts, the State does not authorize the church, nor any of its agencies, to violate a settled public policy and destroy such trust. The limitations and conditions of a trust are within the control of the agencies of the church by which it may be created; but the created trust is under the protection of the State. It follows that the Trustees, etc., cannot, upon the facts found by the court in these cases, make an unconditional reconveyance of the land described in the trust deed to the Parish of Christ Church, without a violation of its duty as trustee.
The second prayer of relief in the action brought by the Trustees, etc., i. e., “ to advise the plaintiff in view of the premises, in what manner it shall discharge its duty so that it may properly and safely execute the trust aforesaid,”— asks relief to which the plaintiff is not entitled upon the facts found.
The views we have expressed dispose of all the questions raised by the appeal in the case of Parish of Christ Church v. The Trustees, etc., except an error claimed in the exclusion of evidence. The finding states: “ Upon the trial of said cause, for the purpose of proving that said deed (the trust deed) was given by plaintiff to defendant upon the understanding that the same was a mortgage to secure the payment to said Parish of Trinity Church of said $1,000, and that a release deed would be executed by the defendant to the plaintiff upon payment of said sum of $1,000 to said parish, the plaintiff offered to prove the statements and representations to that effect made by members of the plaintiff parish at the meeting of the 10th of December, 1885, and before the passage of the vote ” authorizing the execution of the trust deed.
Such evidence was properly excluded by the court; it had no relevancy whatever to any fact in issue, and it does not appear that any evidence was given or offered in connection with which it might become relevant.
*570In The Parish of Christ Church v. The Trustees of Donations and Bequests for Church Purposes, there is no error in the judgment of the Superior Court.
In The Trustees, etc., v. The Parish, etc., the Superior Court is advised to render judgment that the plaintiff cannot, upon the facts found, make an unconditional reconveyance to the defendant of the property described in the deed of trust, without a violation of its duty as trustee.
In this opinion the other judges concurred.